Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 24, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145167 & (49)(54)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 145167
                                                                     COA: 303036
                                                                     Muskegon CC: 10-059392-FH
  ANTHONY DESHAWN WALLACE,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for miscellaneous relief are GRANTED. The
  application for leave to appeal the May 10, 2012 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 24, 2012                  _________________________________________
         t0917                                                                  Clerk